

115 HR 1968 IH: Military Asset Protection Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1968IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Dunn introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to improve the authority of the Secretary of Defense to
			 protect certain military facilities, assets, and information from unmanned
			 aircraft.
	
 1.Short titleThis Act may be cited as the Military Asset Protection Act. 2.Protection of certain facilities, assets, and information from unmanned aircraft (a)In generalSection 130i of title 10, United States Code, is amended to read as follows:
				
					130i.Protection of certain facilities, assets, and information from unmanned aircraft
 (a)AuthorityNotwithstanding any other provision of law, the Secretary of Defense may take, and may authorize the armed forces or contractors of the Department of Defense to take, such actions described in subsection (b)(1) that are necessary to mitigate the threat (as defined by the Secretary of Defense) of an unmanned aircraft system or unmanned aircraft to the safety or security of a covered facility, asset, or classified information.
						(b)Actions described
 (1)The actions described in this paragraph are the following: (A)Disrupt control of the unmanned aircraft system or unmanned aircraft.
 (B)Seize and exercise control of the unmanned aircraft system or unmanned aircraft. (C)Seize or otherwise confiscate the unmanned aircraft system or unmanned aircraft.
 (D)Use reasonable force to disable or destroy the unmanned aircraft system or unmanned aircraft. (E)Disrupt, alter, or intercept any communications to or from the unmanned aircraft system or unmanned aircraft.
 (2)The Secretary of Defense shall develop the actions described in paragraph (1) with the assistance of the Secretary of Transportation, consistent with the protection of information regarding sensitive defense capabilities.
							(c)Forfeiture
 (1)Any unmanned aircraft system or unmanned aircraft described in subsection (a) shall be subject to seizure and forfeiture to the United States.
 (2)The Secretary may prescribe regulations to establish reasonable exceptions to paragraph (1), including in cases where—
 (A)the operator of the unmanned aircraft system or unmanned aircraft obtained the control and possession of such system or aircraft illegally; or
 (B)the operator of the unmanned aircraft system or unmanned aircraft is an employee of a common carrier acting in a manner described in subsection (a) without the knowledge of the common carrier.
 (d)RegulationsThe Secretary of Defense and the Secretary of Transportation shall prescribe regulations and issue guidance in the respective areas of each Secretary to carry out this section.
 (e)DefinitionsIn this section: (1)The term covered facility, asset, or classified information means any facility, asset, or classified information that is—
 (A)identified by the Secretary of Defense for purposes of this section; (B)located in the United States (including the territories and possessions of the United States); and
 (C)relating to— (i)the nuclear deterrence mission of the Department of Defense, including with respect to nuclear command and control, integrated tactical warning and attack assessment, and continuity of government;
 (ii)the missile defense mission of the Department; (iii)the national security space mission of the Department;
 (iv)the homeland defense mission of the Department; or (v)other missions of the Department involving assets or information designated as vital to national security or as national critical infrastructure.
 (2)The terms unmanned aircraft and unmanned aircraft system have the meaning given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note)..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 3 of such title is amended by striking the item relating to section 130i and inserting the following new item:
				
					
						130i. Protection of certain facilities, assets, and information from unmanned aircraft..
			